Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figure 5) from Species Set 1 and Species X (Figure 6) from Species Set 2 in the reply filed on June 28, 2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1-4 and 21-22, the values of the variables are not defined such that they can be any value where A(r), r, and B(r) have a range of 0 to infinity, and Phi has a range of negative infinity to positive infinity.  For this reason, it is not clear what the 
Regarding claims 21-22, the polynomial expressions render the scopes of the claims unclear because they stretch out to infinity to the nth polynomial.  For this reason, there is not clear what the metes and bounds of the claims are.  Furthermore, it is noted that at least the values of a1, a2 . . . an as well as b1, b2, . . . bn are all specified such that each can be any value from negative infinite to positive infinity.  It is noted that claim 22 specifies certain values for the three of the variable but there are many more variables set forth in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom et al (US 2020/0209649; hereafter referred to as HM).  HM meets the claim language, as best understood, where the intraocular lens as claimed is the intraocular lens (30) of HM, the optic zone as claimed is the lens body (31), modulated surface profile as claimed is best shown in Figure 3 and 5b where the height profile of HM closely matches the right side of SAG profile shown in Figure 6 of the present invention except the 0.0 line in HM is at a different location than the 0.0 line of profile shown in present Figure 6 and described in paragraphs 46-48.  For this reason, the modulated surface profile, which is disclosed as being represented by the ZMS equation is viewed as being rendered clearly obvious over the profile disclosed by HM; see the images set forth below.  



    PNG
    media_image1.png
    237
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    650
    media_image2.png
    Greyscale
  

Regarding claims 2 and 4, the Applicant is directed to see Figure 2 and paragraph 129 where the multiple focal points of the modulated surface profile is disclosed.
Regarding claims 21 and 22, since the same profile is disclosed, the same polynomial expressions are renders clearly obvious over HM alone in that equations merely describe the same modulated surface profile.
Claims 1-2, 4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US 2004/0230299; hereafter referred to as SN).  As best understood, SN meets the claim language where:
Mapping claim 1, the intraocular lens as claimed is disclosed at least in the paragraph 6 of SN;
The optic zone as claimed is at least the lens optic (12) as described in the abstract and shown in Figure 1 of SN;
The modulated surface profile configured to focus incident light at a plurality of focal points as claimed is disclosed at least in paragraph 68 of 
SN;
The modulated surface profile being incorporated with a base surface profile as claimed is shown on the right side of Figure 1 and described at least in paragraphs 38-41 of SN;
The modulated surface profile that is a modified sinusoidal profile as a function of the radial position is described but as a cosine function rather than a sine function by equation 2; see paragraph 50.  This merely shifts the profile 90 degrees as one of ordinary skill would know.  Additionally, the use a phase constant parameter variable Phi compensates for any shifting such that the claimed equation is merely an obvious variant of the equation disclosed by SN.
                                          
    PNG
    media_image3.png
    636
    511
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    55
    546
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    64
    847
    media_image5.png
    Greyscale

Regarding claim 2, the Applicant is directed to see paragraph 68 for the plurality of focal points, paragraph 8 for a through-focus modulus transfer function and claim 5 for symmetric about a distance focal point that is at a distance focus.
Regarding claim 4, the Applicant is directed to see paragraphs 73 and 76, of SN where the focal points are within 0.5 diopters of the base power.
Regarding claim 21, the Applicant is directed to paragraph 14 of SN that discloses the polynomial expressions claimed.
Regarding claim 22, the Applicant is directed to see paragraphs 12-19 and 41 of SN where the claimed values would not result in a patentably distinct invention because they merely represent set values for one of many variables where the other variable can vary from at least 0 to infinity.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SN in view of Hong et al (US 2010/0016961; hereafter referred to as HEL).  SN renders obvious the claim language as explained in the Section 103 rejection, but does not disclose the maximum and minimum focal points being between .75 to 1.5 diopters.  But HEL teaches that it was known to the same art of endeavor to provide depth of focus ranges of about 0.25 to about 1.75 Diopters meaning the myopic and hyperoptic maximum focal points would fall within this range; see paragraphs 47 and 48.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize a range of, for example, 1.0 Diopters between the maximum focal points in order to provide a smooth transition between different vision zones of the lens.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the traversal of the claim 3 rejection, the Applicant relies on the alleged deficiencies of Hong.  However, since SN has replaced Hong, the arguments are considered moot in that SN does disclose a close variation of the equation of amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774